                      Case 1:19-cv-09602-LGS Document 50 Filed 10/15/20 Page 1 of 1
                                             LAW OFFICE OF
                                         JUSTIN A. ZELLER, P.C.
   J USTIN A. Z ELLER
   JAZELLER @ ZELLERLEGAL . COM
                                                                                                T ELEPHONE : 212.229.2249
   J OHN M. G URRIERI                                                                            F ACSIMILE : 212.229.2246
   JMGURRIERII @ ZELLERLEGAL . COM

By November 5, 2020, the parties shall file: (i) the settlement agreement to the Court; and (ii) a joint letter with
supporting evidence addressing the findings this Court must make in order to approve the settlement as fair and
reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert. denied, 136 S. Ct.
824 (2016); see, e.g., Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012) (outlining factors
district courts have used to determine whether a proposed settlement is fair and reasonable). The parties’ letter
shall include a detailed breakdown of counsel’s time spent and expenses incurred if counsel is seeking attorneys’
fees and expenses. Any pending conferences and deadlines are CANCELLED.

Dated: October 15, 2020
       New York, New York                                        2FWREHU൫൮൬൪൬൪

           VIA ECF

           Hon. /RUQD*6FKR¿HOG8QLWHG6WDWHV'LVWULFW-XGJH
           8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN
           ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

           Re: Irizarry v. Cortlandt Associates LLC et al൫൳&9൳൰൪൬ /*6

           'HDU-XGJH6FKR¿HOG:

                   ๠LV¿UPUHSUHVHQWVWKHSODLQWL൵LQWKHDERYH-UHIHUHQFHGDFWLRQ๠HSODLQWL൵ZULWHVZLWK
           'HIHQGDQWV¶FRQVHQW๠HSDUWLHVKDYHVHWWOHGWKLVPDWWHULQSULQFLSOH๠HUHIRUHWKHSDUWLHVDVNWKH
           &RXUWWRVWD\DOOGHDGOLQHVDQGDOORZWKHSDUWLHVXQWLO1RYHPEHU൫൰൬൪൬൪WRVXEPLWWKHDJUHHPHQW
           IRU DUXOLQJWKDWWKHDJUHHPHQWLVIDLUSXUVXDQWWRWKH)DLU/DERU6WDQGDUGV$FW.

                    ,WKDQNWKH&RXUWIRULWVWLPHDQGFRQVLGHUDWLRQ

                                                                 5HVSHFWIXOO\VXEPLWWHG



                                                                 -RKQ0*XUULHUL




                                     277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
